Citation Nr: 0019390	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left knee 
disability.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran claims entitlement to service connection for left 
knee and back disability.

In an April 1999 written statement submitted with his Form 9, 
the veteran referred to the existence of VA medical records 
of treatment under the care of a new doctor in April 1999.  
According to the veteran, the records include X-rays of the 
knee reflecting current knee bone spurs and arthritis, and he 
was being scheduled for follow-up at a VA orthopedic clinic.  
Currently there are no VA treatment records in the claims 
file, and both VA examinations were conducted by nurse 
practitioners.  In the Board's view, in light of the 
veteran's ongoing complaints of back and knee disability, and 
his assertions that he has received VA medical care for 
orthopedic disability, there is a strong possibility that 
there are currently outstanding VA records of treatment of 
both the back and the left knee.  

Where a dispute arises as to the content of the record and 
where the documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
military, private and VA, who may possess 
additional records pertinent to his 
claims for service connection for back 
disability or left knee disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records. 

2.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.  

If the benefits sought on appeal are denied, then the 
appellant should be provided a supplemental statement of the 
case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




